Title: General Orders, 1 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 1st 1776
Parole Jersey.Countersign Militia.


The General Court Martial whereof Col. Parsons is President is dissolved—A General Court Martial of the lines consisting of one Colonel, one Lieut: Colonel, one Major and ten Captains to sit to morrow morning at Ten O’Clock to try all such prisoners as shall be brought before them—All Witnesses and other persons concerned to attend the Court—Field Officers for the above General Court Martial Col. Read President, Lieut: Col. Clark and Major Sprout.
John Lynch of Capt: Benezets Company and Col. Magaw’s Regiment convicted by a General Court Martial of “striking and wounding an officer of Col. Shee’s Battalion”; and Richd Neal and James Higgins of Capt: Stevenson’s Independent Company of Rifle Men being convicted by the same Court Martial whereof Col. Parsons was President, of “striking and abusing several officers of the 20th Regt”—were sentenced by the Court to receive Thirty-nine Lashes each—The General approves the sentences, and orders them to be put in execution, at such time and place, as the commanding officer of their respective Corps shall direct.
A working party of nine hundred men from General Heath’s, Spencer’s and Lord Stirling’s Brigades and the same proportion

from General Scott’s to turn out at five oClock A:M:—Huntington’s, Ward’s, Nixon’s and Webb’s Regiments to work at the Redoubts on Jews-hill plain, and Bayards-hill, to be allowed one hour for breakfast—three for dinner and to work ’till sunset—Parson’s Regiment to work on the Well under Capt: Chapman’s directions—Learneds, Wyllys’s and Bailey’s Regiments go to Governors Island: Learneds to take axes from the Laboratory: Prescott’s Regiment to work as Huntingtons, and turn out the whole off duty, the picquet not excepted, Prescott’s Regiment is required to be more attentive to duty, not having furnished their compliment at the works for two Weeks ’till yesterday—Baldwins Regiment to work at Red hook, and take tools from the Laboratory—Genl Scotts Brigade, McDougall’s, Ritzema’s and Reeds Regiments, to receive Orders at the Laboratory in the morning—All working parties to work ’till sunset, and those regiments not otherwise directed, to parade by Six OClock A:M:
The Troops in rotation to be allowed to fire two Cartridges ⅌ Man, in such a manner, and at such time, as the respective Brigadiers may direct: The Brigadiers to give notice to the General of their several determinations on this head.
William Hurly of Capt: Parks Company, and of the Regiment late Learned’s tried by the above Court Martial for firing on and wounding without cause one Peter Child a Citizen was acquitted—The General approves thereof and orders him to be discharged.
After Orders. The whole Army to be under Arms to morrow morning at day light, on their regimental parades, with their full Ammunition ready for action: The Militia of the City will parade at their usual places, and take their orders from the Brigadier General commanding in that quarter. The Artificers and such Militia or other Troops as are arrived in town, and have no other destination are to parade on the Common in the front of the Park of Artillery, and take their orders from Brigadier General Lord Stirling—Colonel Nixon which his regiment, is to proceed, as soon as possible, in the morning, to Governors Island, and take the command there.
